


[imia01.jpg]


October 10, 2014


Scot Griffin
[address]


Re:    INTERMOLECULAR, INC. OFFER LETTER
Dear Scot:
INTERMOLECULAR, INC. (the “Company”) is pleased to offer you the position of
Senior Vice President Business Operations, reporting to the CEO. You will be
based at Company’s offices in San Jose, California. As the Senior Vice President
Business Operations, you will perform the duties customarily associated with
this position and such other duties as may be requested by the CEO from time to
time. By signing this letter agreement, you represent and warrant to the Company
that you are under no contractual commitments inconsistent with your obligations
to the Company.
1.COMPENSATION.
(a)BASE SALARY. You will be paid a salary at the annual rate of $325,000,
payable in semi-monthly installments in accordance with the Company’s standard
payroll practices for salaried employees. This salary may be subject to
adjustment pursuant to the Company’s employee compensation policies in effect
from time to time.
(b)STOCK OPTION. The Company will recommend that the Compensation Committee of
the Board of Directors of the Company grant you, pursuant to the Company’s 2011
Incentive Award Plan (the “Plan”), an option to purchase four hundred eighty
thousand (480,000) shares (the “Shares”) of the Company’s common stock. The
option will have a per share exercise price equal to the per share closing
trading price of the Company’s common stock on the date of grant (or the
immediately preceding trading date if the grant date is not a trading date). You
should understand that only the Board or Compensation Committee can authorize
the grant of stock options and the exercise price will be set on the date of
grant. Subject to the terms and conditions of the Plan and the Company’s
standard form of stock option agreement, the option shall vest and become
exercisable with respect to 25% of the Shares (120,000) on the first anniversary
of the date you commence employment with the Company, with the remaining 75%
(360,000) to vest and become exercisable in equal monthly installments over the
next three years, subject to your continued service to the Company through each
vesting date.
(c)BONUS. You will be included in the executive management bonus plan with a
target bonus opportunity of 60% of your base salary, pro-rated for any partial
year of service. Your target bonus will become earned based on you and the
Company meeting certain performance criteria to be set by the Board of Directors
or Compensation Committee from time to time, payable in cash. Nothing in this
offer letter shall entitle you to receive a bonus in the event performance goals
are not met.
(d)CHANGE IN CONTROL AND SEVERANCE AGREEMENT. In connection with your employment
hereunder, you will be entitled to enter into a Change in Control and Severance
Agreement with the Company providing severance protection in the event of
certain terminations of employment with the Company (the “Change in Control and
Severance Agreement”).
(e)BENEFITS. You shall be entitled to the Company’s basic employment benefits
available to all Company employees (including medical, dental, vision, life
insurance, disability, EAP and 401(k) plans), as they may

Intermolecular, Inc. Confidential                                  1
SV\1416104.1



--------------------------------------------------------------------------------




change from time to time. You acknowledge that participation in Company benefit
programs may require payroll deductions and/or direct contributions by you.
(f)EMPLOYMENT TERMS. You will be required as a condition to your employment with
the Company, to (i) acknowledge your receipt and understanding, and sign the
Company’s standard Employee Proprietary Information and Inventions Agreement,
attached hereto as Exhibit A; (ii) sign and return a satisfactory I-9
Immigration form providing sufficient documentation establishing your employment
eligibility in the United States in accordance with Section 3 below, (iii) sign
and return the attached Authorization and Release Form for Background Check, and
(iv) satisfactory proof of your identity as required by United States law.
2.AT-WILL EMPLOYMENT. Your employment with the Company will be “at-will,”
meaning that you are free to resign at any time, whether prior to or after the
start date, for any reason or for no reason. Similarly, the Company is free to
conclude its employment relationship with you at any time, whether prior to or
after the start date, for any reason or for no reason, with or without cause.
Although your job duties, title, compensation and benefits, as well as the
Company’s personnel policies and procedures, may change from time to time, the
“at will” nature of your employment may only be changed in an express written
agreement signed by you and the CEO. Your participation in any stock purchase or
benefit program is not to be regarded as assuring you continuing employment for
any particular period of time.
3.FEDERAL IMMIGRATION LAW. For purposes of federal immigration law, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided to us within three (3) business days of your date of hire, or our
employment relationship with you may be terminated.
4.SATISFACTORY BACKGROUND CHECK. This offer and any continuing employment is
contingent upon verification through a background check conducted by the Company
(or by another on the Company’s behalf).
5.ABILITY TO ACCEPT POSITION. You represent that there are no agreements
relating to your prior employment that may affect your eligibility to be
employed by the Company or limit the manner in which you may be employed by the
Company. You acknowledge that the Company has no reason to believe that you are
contractually prohibited from performing the duties of your position and you
represent that such is the case. You represent and warrant that you are not
acting in breach of any non-competition, employment or other agreements with
your current employer or any of your previous employers.
6.OUTSIDE ACTIVITIES. While you render services to the Company, you will not
engage in any other gainful employment, business or activity without the written
consent of the Company. While you render services to the Company, you also will
not assist any person or organization in competing with the Company, in
preparing to compete with the Company or in hiring any employees of the Company.
7.START DATE. Your start date shall be on or before October 13, 2014 or another
date as mutually agreed upon between you and the CEO. This offer, if not
accepted, will expire at the close of business on October 12, 2014.
8.ENTIRE AGREEMENT. This offer letter sets forth the full and complete agreement
between you and the Company regarding your employment with the Company. This
letter, along with the enclosed Employee Proprietary Information and Inventions
Agreement, the Authorization and Release Form for Background Check between you
and the Company and the Change in Control and Severance Agreement set forth the
terms of your employment with the Company and any additional or contrary terms,
representations, offers or agreements, whether written or oral, that may have
been made to you are hereby revoked and superseded in their entirety by this
offer. This letter may not be modified or amended except by a written agreement,
signed by the Chief Executive Officer of the Company and by you.

Intermolecular, Inc. Confidential                                  2
SV\1416104.1



--------------------------------------------------------------------------------




We hope that you find the foregoing terms acceptable. You may indicate your
agreement with these terms and accept this offer by signing and dating both the
enclosed duplicate original of this letter and the enclosed Employee Proprietary
Information and Inventions Agreement and returning them to me.
Very truly yours,
INTERMOLECULAR, INC.
BY: /s/ H. Thomas Blanco
NAME: H. Thomas Blanco
TITLE: SVP, Human Resources & Administration
AGREED AND ACCEPTED
I have read and accept this employment offer:
/s/ Scot A. Griffin
Scot Griffin




Dated: October 10, 2014

































































Intermolecular, Inc. Confidential                                  3
SV\1416104.1



--------------------------------------------------------------------------------




[imia01.jpg]
Exhibit A
[Employee Proprietary Information and Inventions Agreement]



3011 North First Street, San Jose, CA 95134 (408) 582-5700 / (408) 582-5179 fax
SV\1416104.1